Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a CIP of 16/539,436, now issued as US Patent 10,954,534, which is a CIP of 16/122,702, now issued as US Patent 10,392,635, which is a continuation of 15/815,651, now issued as US Patent 10,093,949, which is a continuation of 14/795,816, now issued as US Patent 9,822,384.
	The amendment filed on September 22, 2021 has been entered. No new matter has been entered.

Response to Arguments/Amendments
Applicant’s arguments, see page 9, filed September 22, 2021, with respect to claim 1 have been fully considered and are persuasive.  In view of the expansion of “MatB” and “MCT1”, the objection of claim 1 has been withdrawn. 

Applicant’s arguments, see page 11, filed September 22, 2021, with respect to claims 16-18 have been fully considered and are persuasive.  In view of the amendment of claim 1 to recite that the seventh nucleotide sequence of SEQ ID NO:92 or 93 expresses olivetolic acid cyclase, the rejection of claim 1 under 35 USC 112(b) has been withdrawn. 



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with K. Brian Bathurst on November 3, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Amend the claims as follow: 
Cancel claims 2-6 and 19-33.


Allowable Subject Matter
Claim 1 is allowed.

Reasons for Allowance
The following is an Examiner’s statement for allowance.  The prior art does not teach or suggest a method of making cannabigerovarinic acid in S. cerevisiae using the codon optimized polynucleotides recited in claim 1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652